DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

    Response to Amendments
Claim Objections
Claims 7-9 are objected to because of the following informalities:  in claim 7, line 2, it is unclear which transistor “comprising a gate electrode” refers to because Applicant deleted “a seventh transistor” from line 1.  Appropriate correction is required.  For purposes of this Office Action, Examiner will interpret claim 7 as if Applicant did not delete the limitations from line 1. Claims 8-9 are objected to because they depend on claim 7. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 2014/0062982.

Regarding Claim 1, Lee (Fig. 4) teaches a pixel comprising:
-a light emitting device (OLED);
-a first transistor (M1) configured to control an amount of current flowing from a first power source to a second power source via the light emitting device, in response to a voltage applied to a first node (e.g., ELVDD, which is considered a “first power source,” transmits current to ELVSS, which is considered a “second power source,” through M5 and M1 in response to voltage applied to the node N2 to gate of M1; par. 0049);
-a second transistor (M4) coupled between a data line and a second node corresponding to a first electrode of the first transistor, and comprising a gate electrode coupled to a first scan line (e.g., M4 is coupled between data line Dm and node N1, which is considered a “second node” that corresponds to the top electrode of M1.  The gate of M4 is connected to scan line Sn);
-a third transistor (M2-1/ M2-2) coupled between the first node and a third node corresponding to a second electrode of the first transistor (e.g., M2-1 and M2-2 are coupled between node N2 and node corresponding to the bottom electrode of M1), and comprising a gate electrode coupled to the first scan line (e.g., Gates of M2-1 and M2-2 are connected to scan line Sn); 
(M3) coupled between the third transistor and the third node and configured to maintain a turn-on state (e.g., M3 is coupled between M2-1/ M2-2 and bottom electrode of M1 through node N2, CST, M5, node N1, and M1.  M3 is turned on by emission line En+2); and
-another transistor (M7) coupled between the light emitting device and an initialization power source (e.g., M7 is coupled between OLED and VINT through M6, M2-1, M2-2, M3, and node N2), and comprising a gate electrode coupled to another scan line (e.g., gate of M7 connected to scan line Sn-1). 

Regarding Claim 2, Lee (Fig. 4) teaches the pixel of claim 1, wherein the third and fourth transistors are coupled in series between the first node and the third node (e.g., M2-1/M2-2 and M3 are coupled in series between nodes N1 and N2).

Regarding Claim 5, Lee (Fig. 4) teaches the pixel of claim 1, wherein the third transistor (M2-1/M2-2) comprises a plurality of third transistors coupled in series to each other between the first node and the fourth transistor (e.g., M2-1 and M2-2 are coupled in series between node N2 and transistor M3 through Cst, M5, node N1, and transistor M1), and wherein gate electrodes of the plurality of third transistors are commonly coupled to the first scan line (e.g., Gates of M2-1 and M2-2 coupled to scan line Sn).

Regarding Claim 6, Lee (Fig. 4) teaches the pixel of claim 1, further comprising:
(M5) coupled between the first power source and the second node (e.g., M5 coupled between ELVDD and node N1), and comprising a gate electrode coupled to an emission control line (e.g., Gate of M5 connected to emission line En);
-a sixth transistor (M6) coupled between the third node and the light emitting device (e.g., M6 connected between third node, as defined in claim 1, and OLED), and comprising a gate electrode coupled to the emission control line (e.g., Gate of M6 coupled to emission line En); and
-a storage capacitor (Cst) coupled between the first power source and the first node (Cst coupled between ELVDD and node N2).

Regarding Claim 7, Lee (Fig. 4) teaches the pixel of claim 6, further comprising:
a seventh transistor (M7) coupled between the first node and an initialization power source (e.g., M7 coupled between the first node, as defined in claim 1, and Vint), and comprising a gate electrode coupled to a second scan line (e.g., Gate of M7 connected to scan line SN-1). 

Here, Examiner is interpreting the “seventh transistor” as the same as the “another transistor” in claim 1.  Likewise, Examiner considers the “second scan line” the same as “another scan line” in claim 1. 

Regarding Claim 9, Lee (Fig. 4) teaches the pixel of claim 7, wherein said another scan line and the second scan line are the same scan line (e.g., Scan line SN-2 is interpreted as another scan line and second scan line). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in 
view of Jang, US 2019/0164498.   

Regarding Claim 3, Lee teaches the pixel of claim 1, but does not teach wherein the fourth transistor comprises a gate electrode coupled to a DC power source which allows the fourth transistor to be turned on. 

However, Jang (Fig. 8) teaches the concept of the gate of a transistor connected to a DC power source (e.g., Gate of eT1 connected to a DC voltage; par. 0154).  In the combined invention, the light emission signal En+2 would be a DC voltage that turns on transistor M3.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Lee with the above features of Jang. Jang suggests that this allows the transistor to receive a constant voltage that does not vary, like an AC voltage would.  This allows the transistor to be in a steady state. 
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 and 18-21 are allowed. 

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 4, Lee in view of Jang teaches the pixel of claim 3.

However, neither Lee, Jang, nor the remaining prior art, either alone or in combination, teaches wherein the gate of the fourth transistor is coupled to the second power source. 

Regarding Claim 8, Lee teaches the pixel of claim 7.

However, neither Lee, nor the remaining prior art, teaches wherein the fourth transistor includes a gate electrode coupled to the initialization power source.  In Lee, for example, the gate of the fourth transistor (M7) is coupled to the scan line Sn-1. 

Regarding Claim 10, Lee (Figs.1 and 4) teaches a display device comprising:
-pixels coupled to scan lines (S1 to Sn), emission control lines (E1 to En), and data lines (D1 to Dm);
(110) configured to supply a scan signal to the pixels through the scan lines (e.g., Scan Driver 110 applies scan signals to scan lines S1 to Sn);
-a data driver (120) configured to supply a data signal to the pixels through the data lines (e.g., Data Driver 120 applies data signals to data lines D1 to Dm),
wherein a pixel on an ith row and a jth column (where i and j are natural numbers) among the pixels includes (e.g., Pixel 140 at intersection of each scan line Sn and data line Dm):
a light emitting device (OLED);
a first transistor (M1) configured to control an amount of current flowing from a first power source to a second power source via the light emitting device, in response to a voltage applied to a first node (e.g., ELVDD, which is considered a “first power source,” transmits current to ELVSS, which is considered a “second power source,” through M5 and M1 in response to voltage applied to the node N2 to gate of M1; par. 0049);
a second transistor (M4) coupled between a jth data line and a second node corresponding to a first electrode of the first transistor, and comprising a gate electrode coupled to a first scan line on an ith pixel row (e.g., M4 is coupled between data line Dm and node N1, which is considered a “second node” that corresponds to the top electrode of M1.  The gate of M4 is connected to scan line Sn);
a third transistor (M2-1, M2-2) coupled between the first node and a third node corresponding to a second electrode of the first transistor (e.g., M2-1 and M2-2 are coupled between node N2 and node corresponding to the bottom electrode of M1), and comprising a gate electrode coupled to the first scan line (e.g., Gates of M2-1 and M2-2 are connected to scan line Sn); and
a fourth transistor (M3) coupled between the third transistor and the third node and configured to maintain a turn-on state (e.g., M3 is coupled between M2-1/ M2-2 and bottom electrode of M1 through node N2, CST, M5, node N1, and M1.  M3 is turned on by emission line En+2).

Kim (Fig. 2), US 8,334,825, teaches an emission driver (130) configured to supply an emission control signal to the pixels through the emission control lines (e.g., Emission 130 supplies emission control signals to the pixels P through Em[1] to Em[n]).

However, neither Lee, Kim, nor the remaining prior art, either alone or in combination, teaches a fourth transistor comprising a gate electrode directly coupled to an initialization power source. 

Claims 11-16 and 18-19 are allowed because they depend on claim 10. 

Regarding Claim 20, Lee (Fig. 4) teaches a pixel comprising:
-a light emitting device (OLED);
-a first transistor (M1) configured to control an amount of current flowing from a first power source to a second power source via the light emitting device, in response to a voltage applied to a first node (e.g., ELVDD, which is considered a “first power source,” transmits current to ELVSS, which is considered a “second power source,” through M5 and M1 in response to voltage applied to the node N2 to gate of M1; par. 0049);
-a second transistor (M4) coupled between a data line and a second node corresponding to a first electrode of the first transistor, and comprising a gate electrode coupled to a scan line (e.g., M4 is coupled between data line Dm and node N1, which is considered a “second node” that corresponds to the top electrode of M1.  The gate of M4 is connected to scan line Sn);;
-a plurality of third transistors (M2-1, M2-2) coupled in series between the first node and a fourth node (e.g., M2-1 and M2-2 are coupled between node N2 and node corresponding to the bottom electrode of M1), and comprising gate electrodes coupled to the scan line; (e.g., Gates of M2-1 and M2-2 are connected to scan line Sn); and
-a fourth transistor (M3) coupled between the fourth node and a third node corresponding to a second electrode of the first transistor, (e.g., M3 is coupled between M2-1/ M2-2 and bottom electrode of M1 through node N2, CST, M5, node N1, and M1.  M3 is turned on by emission line En+2).

However, neither Lee, nor the remaining prior art, either alone or in combination, teaches a fourth transistor comprising a gate electrode coupled to the second power source, the gate electrode of the fourth transistor receiving a voltage of the second power source.  

Claim 21 is allowed because it depends on claim 21. 
Response to Arguments
Applicant's arguments with respect to independent claim 1 have been fully considered but they are not persuasive. Applicant argues Lee does not teach the limitation “another transistor coupled between the light emitting device and an initialization power source, and comprising a gate electrode to another scan line.”  However, as stated above, transistor M7 of Lee Fig. 4 meets these claim limitations.  

Applicant’s arguments with respect to independent claims 10 and 20 are persuasive as outlined above. 

   Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

Inquiry
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.